          Case 6:20-cv-01164-ADA Document 9 Filed 12/23/20 Page 1 of 2

                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                  §
BRAZOS LICENSING AND                         §
DEVELOPMENT,                                 §    CIVIL ACTION 6:20-cv-1164-ADA
                                             §
       Plaintiff,                            §    JURY TRIAL DEMANDED
                                             §
v.                                           §
                                             §
SALESFORCE.COM, INC.,                        §
                                             §
       Defendant.                            §


                          NOTICE OF APPEARANCE OF COUNSEL

       Please take notice that attorney Brian M. Koide of the law firm E THERIDGE LAW GROUP,

PLLC appears as counsel of record for Plaintiff WSOU INVESTMENTS, LLC d/b/a BRAZOS

LICENSING AND DEVELOPMENT. Mr. Koide hereby requests that all notices required to be

given, and all papers required to be served in the above-entitled and numbered cause, be copied

to and served upon him.


Dated: December 23, 2020                   Respectfully submitted,

                                           /s/ Brian M. Koide
                                           Brian M. Koide
                                           Virginia Bar No. 46,329
                                           ETHERIDGE LAW GROUP, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, Texas 76092
                                           Telephone: (703) 565-2852
                                           Facsimile: (817) 887-5950
                                           brian@etheridgelaw.com
         Case 6:20-cv-01164-ADA Document 9 Filed 12/23/20 Page 2 of 2


                             CERTIFICATE OF SERVICE



      I certify that the foregoing document was served upon all counsel of record via the

Court's CM/ECF electronic filing system in accordance with the Federal Rules of Civil

Procedure on December 23, 2020.




                                               /s/ Brian M. Koide
                                               Brian M. Koide
